 L D CAULK COMPANY423WE WILL NOTpromulgate,maintainor enforce a rule which prohibits employ-ees from engagingin unionsolicitation during their nonworking time on com-pany property, or promulgate,maintain,of enforce a rule which prohibitsemployees from distributing union literature on nonworking time in nonworkingareas of company propertyWE WILL NOT in any other manner interfere with, restrain, of coerce employ-ees inthe exercise of their right to self organization, to form labor organizations,to join or assist the above named, or any other labor organization, to bargaincollectively through representatives of their own choosing, or to engage in anyother concerted activities for the purpose of collective bargaining or other mutualaid or protection or to refrain from any or all such activitiesWE WILL offer John M Zimmerman immediate and full reinstatement to hisformer or substantially equivalent position, and make him whole for any loss ofearningshe may have suffered by reason of his discriminatory dischargeAMERICAN COACH COMPANY,EmployerDated-------------------By----------------------------- -------------(Representative)(Title)NOTE -We will notify the above-namedemployee if presentlyserving in theArmed Forces of the UnitedStatesof his right to full reinstatement upon applicationin accordance with the Selective Service Act and the Universal Military Training andService Act of 1948, as amended, after discharge from the Armed ForcesThis noticemust remain postedfor 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other materialIf employees have any questionconcerningthis notice or compliance with its pro-visions, they may communicate directly with the Board's Regional Office, Room 610,Federal Building, 601 East Twelfth Street, Kansas City, Missouri, Telephone NoFR 4-5282L D CaulkCompanyandLocal Union 1969,International Broth-erhood of Electrical Workers,' Petitioner,and Warehouse andProduction Workers Union Local 655, International Brother-hood of Teamsters, Chauffeurs,Warehousemen and Helpers ofAmerica,'PetitionerCases Nos 20-RC-6614 and 00-RC-6615April 26, 1966DECISION ON REVIEW AND DIRECTION OF ELECTIONOn November 10, 1965, the Regional Director for Region 20 issueda Decision and Order in the above-entitled proceeding, dismissingthe petitions on the ground that the requested units were inappro-priateThereafter, in accordance with the National Labor RelationsBoard's Rules and Regulations, Series 8, as amended, the Teamstersfiled a timely request for review of said Decision and Order, contend-ing that the Regional Director erred in concluding that the unitalternatively requested by both Petitioners, confined to all employeesat the Employer's Menlo Park, California, operation, was inappro-priateThe Boai d, by telegraphic order dated December 20, 1965,granted the request for reviewThereafter, the Employer filed abrief1 Referred to herein as the IBEW2 Referred to herein as the Teamsters158 NLRB No 33 424DECISIONSOF NATIONAL LABOR RELATIONS BOARDPursuant to the provisions of Section 3(b) of the National LaborRelationsAct, as amended, the National Labor Relations Board hasdelegatedits powers in connection with thiscaseto a three-memberpanel [Chairman McCulloch and Members Fanning andZagoria].The Board has considered the entire record in thiscasewith respectto the Regional Director's determination under review, together withthe Employer's brief, and makes the following findings :The Employeris engagedin thesale andservice of dental suppliesand equipment. It operates warehouse and service facilitiesat MenloPark and at five other branch locations in California .8 The branchesare, respectively, 15, 35, 40, 115, and 150milesdistant from MenloPark.There is no history of collective bargaining for any of theemployees at these facilities.The IBEW primarily sought a unitof all servicemen at four of the six locations; the Teamsters, a unitof all warehousemen, excluding servicemen, at the Menlo Park loca-tion.As aforesaid, both Petitioners sought, in the alternative, a unitof all employeesatMenlo Park. The Employer contended that thesix California facilities involved are highly integrated and that theonly appropriate unit would include the employees at all of them.The Regional Director found merit in the Employer's contention.The Teamstersalonerequested review, urging only that the RegionalDirector erred in rejecting the alternative unit as inappropriate. Itcontends that the employees at Menlo Park facility have sufficientidentity to warrant a finding that they constitute an appropriate unitfor bargaining purposes..The Employer's California branches are under the administrativecontrol ofa generalmanager who has his office in Menlo Park.Wages,hours, and working conditions are essentially the samefor all sixlocations and are administered by the generalmanagerwithin policylimits set by the home office, such policy being uniform for all of theEmployer's operations throughout theUnited States.Payrollrecords for the California branches are kept in Menlo Park, but theinformation contained therein is forwarded to the home office whichprepares paychecks for employees in all States.There are 18 nonsupervisory employees at Menlo Park, including13 warehousemen, 3 combination warehouse-servicemen, and 2 ware-house clericals; and a total of 65 employees at all 6 locations.Eachof the facilities, including Menlo Park, is managed by a branch man-ager who directs the employees in day-to-day operations, settles griev-ances, approves or disapproves days off and vacation schedules, andrecommends the hiring and discharge of employees to the generalmanager.The general manager testified that he gives substantial3The Employer also conducts its operations in a number of other States and has its homeoffice at York, Pennsylvania. L. D. CAULK COMPANY425weight to the branch managers' recommendations on the hiring ofnew employees, and it appears that his review of such recommenda-tions is primarily directed to the question of whether additionalemployees are needed, rather than to whether particular individualsshould be hired.The general manager stated that he tries to evaluatethe performance of all employees approximately twice a year, butconceded that in so doing he depened upon the evaluation of theemployees made by their respective branch managers.Menlo Park, like each of the other branches, has its own separate"service area," and it handles the orders and services the equipmentof customers who are located within its geographic boundaries.Thebranches transact business directly with the customers in their respec-tive areas, and normally the general manager does not become involvedunless a branch is lacking personnel or inventory sufficient to com-plete a sale or service order.On such occasions, when additionalpersonnel is needed, employees of one branch are assigned to installor repair the equipment of customers who are located within the serv-ice area of another branch. It appears from the record that theseinstances of employees working outside their branch's territory areconfined to service calls at the premises of customers.No instanceswere cited of employees being assigned to work at another branch'swarehouse location.There is no evidence that, when on such assign-ments, the employees concerned lose their identity as employees of thebranch to which they are permanently assigned.Over the past 2 years there have been nine permanent transfers ofemployees between the branches.All of these transfers have"-beenvoluntary and it appears from the testimony that they were made atthe request of the employees involved.Each branch recruits neededemployees from its own local area, and the general manager testifiedthat, barring unusual circumstances, employees remain at the branchwhere they were initially hired.Upon the foregoing and the entire record, we are unable to agreewith the Regional Director's conclusion that a unit confined to Menlo.Park is inappropriate.While some central control is maintained bythe general manager over all the California locations, there also exists.a considerable degree of autonomy in the operations of each branch.Although, as found by the Regional Director, there are factorssupporting the appropriateness of the six-branch unit, other fac-torsmilitate in favor of the narrower unit confined to the MenloPark branch, which is presumptively appropriate.4The circum-stances of this case do not reveal such a degree of integration ofoperations as would render the requested single-branch unit inap-propriate.Thus, at Menlo Park, there is substantial geographic4McCoyCo.,151 NLRB 383;Gordon Malls,Inc.,145NLRB 771. 426DECISIONS OF'NATIONAL :LABOR RELATIONS BOARDseparationfrom the Employer's other branch locations; the requestedemployeesare locallyrecruited, are under the separate day-to-daysupervision of the Menlo Park branch manager, and when the serv-icemen on occasion are assigned to work at customers' premises locatedin other branch territories, they do not lose their identity as employ-ees of the Menlo Park branch; there is no bargaining history; and nolabor organization is seeking to represent the employees in a broaderappropriate unit. In view of these facts, we find that the employees atMenloPark have a community of interest separate and apart from theEmployer's other employees, and that, in the circumstances herein,a single-branch unit of such employees will assure to them the fullestfreedom in exercising the rights guaranteedby the Act and isappropriate.'Accordingly, we find that a question affecting commerce exists con-cerning the representation of certain employees of the Employerwithin themeaning ofSection 9(c) (1) and Section 2(6) and (7) ofthe Act, and that the following employees of the Employer constitutea unit appropriate for the purposes of collective bargaining within themeaningof Section 9 (b) of the Act.All employees at the Employer's Menlo Park, California, location,including warehousemen, warehouse-servicemen, and part-time ware-house clerical employees,6 but excluding office clerical employees, pro-fessionalemployees, guards, and supervisors as defined in the Act.[Text of Direction of Election omitted from publication 7]B Duluth Avionics,Guidance&Control Systems Division of Litton Systems,Inc.,156NLRB1319;John C. Stalfort&Sons, Inc.,156NLRB 84;Sao-On Drugs,Inc.,138NLRB 1032.O The Employer and the Teamsters were in agreement on the inclusion of two part-timewarehouse clerical employees.The IBEW took no position.We find that they are properlyincluded in the unit.7 An election eligibility list, containing the names and addresses of all the eligible voters,must be filed by the Employer with the Regional Director for Region 20 within 7 daysafter the date of this Decision on Review and Direction of Election.The Regional Di-rector shall make the list available to all parties to the election.No extension of timeto file this list shall be granted by the Regional Director except in extraordinary circum-stances.Failure to comply with this requirement shall be grounds for setting aside theelection whenever proper objections are filed.Excelsior Underwear Inc.,156 NLRB 1236.InternationalBrotherhood of ElectricalWorkers, AFL-CIO,Local Union No. 453, and Jack Moore, Its Business AgentandFasco Industries,Inc.Case No. 17-CD-80.April 26, 1966DECISION AND DETERMINATION OF DISPUTEThis is a proceeding under Section 10(k) of the National LaborRelations Act, as amended, following the filing of amended charges158 NLRB No. 44.